Title: To George Washington from Brigadier General Anthony Wayne, 9 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]9th Decr 1779
          Dear General
        
        In Obedience to your’s of yesterday Colo. Febeger with the Virginia Light Infantry will March tomorrow morning at 8 OClock, but for want of shoes must carry a great many of his People in Waggons.
        there are a Considerable Number of our men totally barefoot, & many more will soon be in the same predicament, unless the Line sends a speedy Supply of this Necessary article, It’s true that some of the Regiments & Brigades have forwarded a partial supply of Clothing, but have totally omitted the Shoe’s perhaps they have drawn none or mean to preserve them until their people join the Line, they likewise refuse to supply men in place of those whose times are expired, on the presumption of a speedy Dissolution of this Corps, which Idea has also prevented me from being more pressing on the Occation.
        Inclosed are a few late New York papers together with some Intelligence from a person who I sent in there a few days since—& who I expect will watch the motions of the Enemy & give the earliest Notice of any Movement. I have the honor to be with true Esteem your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      